¶30
Alexander, C.J.
(dissenting) — We have previously determined that “an evidentiary hearing is appropriate only when the defendant has failed to specifically object to *99the State’s evidence of the existence or classification of a prior conviction.” State v. Lopez, 147 Wn.2d 515, 520, 55 P.3d 609 (2002) (emphasis added). The majority strays from our straightforward holding in Lopez, despite acknowledging that Gordon Bergstrom specifically objected, and orders an evidentiary hearing because of what it calls “unique circumstances” in this case. Majority at 98. These circumstances, the majority asserts, are an acknowledgment by Bergstrom’s counsel of Bergstrom’s offender score.
¶31 In my judgment, the fact that at one point Bergstrom’s counsel acknowledged the offender score that the State presented is of no moment. I say that for two reasons. First, Bergstrom made a clear effort to contradict his attorney’s statement by specifically objecting to the calculation of his offender score. Secondly, Bergstrom’s decisions during litigation should take priority over his attorney’s. Bergstrom is, after all, the client, and the attorney is to abide by the client’s decisions concerning the objectives of litigation. RPC 1.2. Indeed, Bergstrom’s counsel recognized as much when she said, in regard to Bergstrom’s objection, “I’m not going to take a position contrary to my client’s.” Mot. Proceedings (Nov. 17, 2004) at 4. In that regard, the record shows the following:
THE COURT: You want to bring up an issue on your offender’s score?
THE DEFENDANT [Bergstrom]: Yes, your Honor. It’s been pointed out to me that RCW 9.94A.589(1)(a), it says: The current sentencing court may determine with respect to other prior adult conviction[s] — adult offenses, excuse me, for which sentences were served concurrently. Okay, they should be counted as one offense or as separate offenses using the same criminal conduct analysis found in RCW 9.94A.589, and if the court finds that they shall be counted as one offense, then the offense that yields the highest offender score shall be used. Sentencing court may presume that such other prior offenses were not the same criminal conduct. In the case of . . . computing the offender score, count all adult convictions served concurrently as one offense.
*100In 19 — on 5/4/1990, I was — I pled two counts of forgery for prescriptions on the same instrument, which ran concurrently under Cause No. 89-1-06176-3. I believe I served a total of 22 months on that.
THE COURT: I’m sorry, which cause number is it?
THE DEFENDANT: 89-1-06176-3.
THE COURT: Right.
THE DEFENDANT: And then again on 11/4/94, for three counts of forgery, 94-1-04110-6, according to this RCW, those would be counted not as separate one, two, three, four, for 1989, and then not one, two, three for 1994, but actually as one and as one, which would bring the offender score to one, two, three, four, five, six, and the current one bringing it to seven, with respect to the court.
THE COURT: Mr. Scully [the State], would you like to respond to that?
MR. SCULLY: Your Honor, the presumption is that they’re not the same criminal conduct if the prior sentencing court did not so find. I don’t have the certified judgments and sentences, so I can’t argue different victim or whatever, I don’t know.
Id. at 5-7.
¶32 Bergstrom’s forthright statement to the court can be viewed only as having put the State and the sentencing court “on notice” that Bergstrom was objecting to the offender score. See State v. Ford, 137 Wn.2d 472, 485, 973 P.2d 452 (1999) (defendant must put the trial court “on notice” of his or her objection). In response to the objection, the State essentially did nothing, indicating that it was unprepared to provide certified copies of the prior convictions. If the State thought that it had been misled by the earlier statement of Bergstrom’s counsel, it had the option of seeking a continuance to obtain proof of Bergstrom’s prior convictions. The State did not do so. Rather, it chose to not meet the objection. To allow the State an opportunity to meet the objection now is not in accord with our prior decisions. As we said in Ford, “it is ‘inconsistent with the principles underlying our system of justice to sentence a person on the basis of crimes that the State either could not *101or chose not to prove.’ ” Ford, 137 Wn.2d at 480 (quoting In re Pers. Restraint of Williams, 111 Wn.2d 353, 357, 759 P.2d 436 (1988)).
¶33 Furthermore, even if acknowledgment by Bergstrom’s counsel of the State’s initial calculation of his offender score is given some currency, the State’s burden to prove the correct offender score is not removed. Instead, an acknowledgment is merely a factor in determining whether the State is allowed an evidentiary hearing to prove the correct offender score upon remand after appeal. See, e.g., In re Pers. Restraint of Cadwallader, 155 Wn.2d 867, 877, 123 P.3d 456 (2005) (denying the State an evidentiary hearing upon remand despite the lack of a specific objection by the defendant). An acknowledgment is a factor “only” if the defendant has failed to specifically object. Lopez, 147 Wn.2d at 520. Therefore, this court’s analysis should begin, and end, by determining if Bergstrom specifically objected. If it is determined that he has, remand for resentencing without an evidentiary hearing should be ordered.
¶34 Bergstrom unquestionably made a specific objection to the calculation of his offender score. Consequently, our decision in Lopez should control here and the matter should go back to the trial court for a resentencing hearing with the record limited to that which was presented at the prior sentencing. Because the majority, by its decision, is allowing the record to be expanded at resentencing, I dissent.
C. Johnson, Sanders, and Chambers, JJ., concur with Alexander, C.J.
Reconsideration denied January 31, 2008.